Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                               DETAILED ACTION
                                          Status of the Application
1. Claims 1-18 are pending and considered for examination.
                                                         Priority
2. This application filed on January 12, 2021 claims priority of US 62/960,399 filed on January 13, 2020.
                                                    Informalities
3. The following informalities are noted:
       (i) Claims 1, 3, 6, 8 recite ‘cfDNA’, ‘ctDNA’ . expanding the terms at least for the first time that they appear in the claims is suggested.  
    (ii) claim 14 recite improper Markush group. It shoud have been ‘selected from the group consisting of….. and’ . Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4 and 5 recite the limitation "the subject" in line 2 of the claims.  There is insufficient antecedent basis for this limitation in the claim. The claim 3 upon which the claims 4-5 depend, lacks support for a subject and it is not clear what the limitation is referring to. 
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.  Claims 1-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jamshidi et al. (US 2018/0119216) in view of Hatori et al. (Analytical Chemistry, Vol. 90, p. 9813-9820, 2018).
Jamshidi et al. teach a method for amplifying cfDNA of claim 1-2, 9, 15, comprising; obtaining a sample comprising cfDNA fragment in blood or plasma (para 0007-0009, 0014, 0054-0059, 0099-0101, 0075);
   combining template particles and the sample in an aqueous fluid within a vessel (para 0007-0009, 0056-0059, 0070, 0076);
  adding a second fluid to the vessel (para 0007-0009, 0056-0059, 0099);
  amplifying the cfDNA fragment inside the droplet (para 0007-0009, 0041, 0064, 0082, 0090, claim 6). 
    With reference to claim 3, Jamshidi et al. teach that the cfDNA fragment is ctDNA (para 0099, 0014).
   With reference to claims 4-6, Jamshidi et al. teach that the amplifying includes generating plurality of amplicons that can be analyzed to provide genetic information from the genetic information from a subject, wherein the genetic information comprises or detects one or more mutations, wherein ctDNA includes a mutation specific to a tumor (para 0021, 0099).
     With reference to claim 7, Jamshidi et al. teach that that amplicons are analyzed by sequencing (para 0065, 0083, 0091).
With reference to claim 8, Jamshidi et al. teach that the amplifying the target cfDNA fragment includes barcoding cfDNA fragment (para 0007-0009, 0064, 0082, 0091).
With reference to claim 10-13, Jamshidi et al. teach that the template particles comprise one or more compartments containing a reagent (polymerase, primers) and the reagent is released from the compartments in response to an external stimulus (para 0076, 0053).
With reference to claim 14, Jamshidi et al. teach that the template particles comprise hydrogel selected from acrylate polymer (para 0075).
Jamshidi et al. teach a method of claim 16, for amplifying nucleic acids present at low concentration comprising: 
combining template particles and nucleic acid molecules in an aqueous fluid within a vessel, wherein the concentration of the nucleic acid molecules inside the vessel is below 1ng per ul (0007-0009, 0056-0059, 0070-0076);
adding a second fluid to the vessel (para 0057-0058, 0070);
amplifying the nucleic acids inside the droplets (para 0009, 0041, 0064, 0082, 0090, claim 6).
  With reference to claim 17, Jamshidi et al. teach that the second fluid is immiscible with the first fluid (para 0057, 0070).
   With reference to claim 18, Jamshidi et al. teach that after combining step the concentration of nucleic acids is below 1pg per ul (0056-0060, 0070-0073). 
        However, Jamshidi et al. did not specifically teach vortexing the vessel to form plurality of monodisperse droplets containing target nucleic acid molecule.
          Hatori et al. teach a method of claims 1-18, for particle-templated emulsification comprising combining templated beads with nucleic acids in an aqueous fluid, adding second fluid (oil) and vortexing to form monodisperse droplets comprising single nucleic acid per droplet and amplifying nucleic acids within droplets (page 9814, Fig. 1, paragraphs under subheading ‘ddPCR’ on page 9814-9815).
      It would have been prima facie obvious to one of the ordinary person skilled in
the art before the effective filling date of the invention to modify the method as taught by
Jamshidi et al. with vortexing step to form monodisperse droplets as taught by Hatori et al. to improve the method for amplifying nucleic acid molecules in a sample. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would improve the method of amplifying nucleic acids because Hatori et al. explicitly taught vortexing to form monodisperse droplets which requires no specialized microfluidic device and improves encapsulation of nucleic acid samples in less volume and analysis of nucleic acids without the use of microfluidics (abstract on page 9813, paragraphs 1-3 on page 9819) and such a modification of the method is considered obvious over the cited prior art.
 B.  Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jamshidi et al. (US 2018/0199216) in view of Hatori et al. (Analytical Chemistry, Vol. 90, p. 9813-9820, 2018) and as applied to claims 1-14 and 16-18 above, and further in view of Tamminen et al. (Frontiers in Microbiology, vol. 6, article 195, page 1-10, 2015).
         Jamshidi et al. in view of Hatori et al. teach a method of amplifying nucleic acid molecules as discussed in section 5A above. However, Jamshidi et al. and Hatori et al. did not specifically teach use of multiple displacement amplification.
         Tamminen et al. teach a method for emulsion-based trapping of nucleic acids in templated particles in a test tube by stirring aqueous fluid comprising nucleic acid molecules from a sample with a second fluid to form picoliter-scale reactors or droplets and use of multiple displacement amplification to analyze nucleic acids (Fig. 1 on page 2, paragraphs under subheading ‘materials and methods’ and Fig. 3, on page 3-4, paragraph under subheading ‘picoreactors and performing emulsion MDA’ on page 5).
        It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filling date of the invention to modify the method as taught by Jamshidi et al. and Hatori et al. with the multiple displacement amplification (MDA) as taught by Tamminen et al. to improve the method for amplifying nucleic acid molecules in a sample. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would improve the method of amplifying nucleic acids because Tamminen et al. explicitly taught template based encapsulation of nucleic acid samples in picoliter -scale volume droplets and amplification using MDA which provide improved sterility of the reaction, reducing contamination (paragraph under subheading ‘picoreactors and performing emulsion MDA’ on page 5) and such a modification of the method is considered obvious over the cited prior art.
                                                    Conclusion
           No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637